DETAILED ACTION
	Examiner has received and accepted the amended claims and remarks filed on 5 March 2021. These amended claims and remarks are the claims and remarks being referred to in the instant Office Action.

Drawings
The drawings were received on 5 March 2021.  These drawings are accepted.

Specification
The specification was received on 5 March 2021.  The specification is accepted.

Response to Arguments
Applicant’s arguments with respect to the Drawings have been fully considered and are persuasive.  The Objection to the Drawings has been withdrawn. 
Applicant’s arguments with respect to Claims 13 and 19 have been fully considered and are persuasive.  The Objection to Claims 13 and 19 has been withdrawn. 
Applicant’s arguments with respect to Claims 13 - 30 have been fully considered and are persuasive.  The 112(b) Rejection of Claims 13 - 19 has been withdrawn. 

Allowable Subject Matter
Claims 13 – 31 are allowed over the prior art.
The following is an examiner’s statement of reasons for allowance:

Regarding Claim 13, the structure of the apparatus is commonly known in the art i.e. “ a support body; at least one curved measuring tube for guiding a medium and having an inlet side end section and an outlet side end section, wherein the measuring tube is held by the support body at the inlet side end section and at the outlet side end section, wherein the measuring tube has a freely oscillatable section; an operating circuit; an electrodynamic exciter in an exciter conductor loop for exciting bending oscillations of the measuring tube; and at least one sensor for registering oscillations of the measuring tube” See at least US 2011/0036179 and the other references cited by the applicant and search reports. The limitations “wherein a measuring tube longitudinal plane is defined as a plane in which an integral along a measuring tube centerline of the oscillatable section of a squared distance of separations between the measuring tube centerline in a resting position of the measuring tube and the plane has a minimum value; wherein a measuring tube transverse plane extends perpendicularly to the measuring tube longitudinal plane, and wherein the measuring tube is mirror symmetric to the measuring tube transverse plane” recite limitations relating to orientation to aid in understanding of later limitations in the claim and are also inherent to the same references. The limitations “the measuring tube has a first bending oscillation mode that is mirror symmetric to the measuring tube transverse plane and that has a first eigenfrequency that depends on a density of the medium guided through the measuring tube; wherein the measuring tube has a second bending oscillation mode that is mirror symmetric to the measuring tube transverse plane and that has a second eigenfrequency that depends on the density of the medium guided through the 
The closest pieces of prior art with respect to the remaining limitations are US 2012/0096950 discussing resistors in in conjunction with the exciter [0084] and US 2012/0167697 discussing different impedances with respect to exciters [0125]. 
However, the prior art fails to anticipate or render obvious “wherein the exciter conductor loop has an ohmic resistance RΩ and a mutual induction reactance Rg3 that depend on a position of the exciter; and wherein the exciter is positioned such that [the claimed] dimensionless power factor … has a value that is not less than 0.2 when the measuring tube is filled with water and is excited by the electrodynamic exciter with the eigenfrequency of the second bending oscillation mode to excite bending oscillations at a temperature of 300 K”. The feature is critical to the applicant’s invention as it allows for positioning of the exciter so that the f3 mode can effectively be excited, as discussed .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MERCADO whose telephone number is (571)270-7094.  The examiner can normally be reached on Monday - Thursday 9am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


ALEXANDER A. MERCADO
Primary Examiner
Art Unit 2856



/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856